Title: From George Washington to Lafayette, 27 November 1788
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Mount Vernon November 27th 1788

I wrote to you my dear Marquis, on the 15th day of September last, a very long letter, mostly on speculative and political topics. But as [I] knew that communication, by going through the French Post Offices, might be exposed to the inspection of other eyes besides yours, I was careful not to suggest any thing,

which it might have been imprudent to divulge to the world. A little after sending off that letter, we were first in doubt and then under great anxiety about your personal liberty; as an ugly story prevailed respecting your having broke into the Bastile Since that time, I have been made happy by hearing that public affairs have taken a more favorable turn in France.
A few weeks ago, I was favored with a visit from the Minister of France, his sister, her son and M. du Pont. they have made great journeys this fall, having traversed the whole distance, between New Hampshire and this place, and been at the Indian treaty at Fort Scheyler. I can with pleasure inform you that the Count de Moustier seems at present to be perfectly well satisfied with the country and to be persuaded that some little uneasinesses about etiquette, originated from misunderstanding alone, and not from intention. He appears, also, to be heartily inclined to promote the interests of the two Countries, by improving and extending their commercial intercourse.
A little after the departure of this party, two other Gentlemen of your recommendation, viz. Mr Warville and M. St Frie came likewise to Mount Vernon. I found them intelligent, discreet and disposed to receive favorable impressions of America.
I must now refer you, My dear Marquis, for every species of News here, and for the actual state of politics on this Continent to Mr Gouverneur Morris, who will [have] the honour of delivering this letter, and with whose abilities and merits you are too intimately acquainted to require that I should enlarge upon them.
Mrs Washington, and all with us, make it a point to annex their compliments to mine, for Madame la Fayette, yourself, my name-sake, and the other children. you will not forget, my dear Sir, that I have your promise for bringing Madame la Fayette to America, whenever you shall gratify it with another visit. I am De[a]r Sir &ca

Go: Washington

